Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 02, 2020.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theeten et al (U.S. Pub. No. 2015/0248462).

With respect to claims 1 and 11, Theeten teaches 
storing, by a processor, metadata that maps a domain model to data stored in a plurality of data stores, each data store of the plurality of data stores being associated with a particular query language, the domain model describing the data and relationships between the data ([0041] query deployment may specify mapping of the query,  [0149] metadata to represent the measurement data and then extracting the measurement data from the existing events to the query); 
receiving, by the processor, a request for data stored in a first data store of the plurality of data stores, the request being in a request query language based on the domain model ([0033] streaming queries may be deployed, [0034] streaming queries may be executed); 
generating an abstract syntax tree indicating a field selection, an entity path, and a condition based on the request ([0081] process the query expression 311 in a manner for creating an associated abstract syntax tree (AST) for query expression 311); 
generating a structure model comprising one or more aggregation levels for one or more entities based on the entity path ([0040] query plan may be seen as an internal structure that directly maps onto a process flow); 

generating one or more queries in a first query language associated with the first data store based on the one or more annotations (FIG. 1, for generation of a streaming query and deployment of the streaming query to the communication network); 
sending the one or more queries to the first data store ([0042] query may be deployed within communication network 110 by sending to processing nodes 112 for triggering configuration of the processing nodes 112 the processing nodes 112 to execute the query primitives of the streaming query plan based on the mapping of the query primitives of the streaming query).

 With respect to claims 2 and 12, Theeten teaches entities having attributes and associations with other entities ([0057] attributes of received data events).

With respect to claims 3 and 13, Theeten teaches prior to receiving the request, receiving an initial request for information related to the domain model to formulate the request; transmitting data related to the domain model in response to the initial request ([0146] automatically, responsive to requests from SQCS 120).



With respect to claims 5 and 15, Theeten teaches request query language describing composition of result sets extending over multiple entity types and aggregation over one or more of the multiple entity types in a navigation path (abstract, activation of multiple streaming queries).
 
With respect to claims 6 and 16, Theeten teaches start entity type followed by a sequence of associations to indicate other entity types (abstract, activation of multiple streaming queries).

With respect to claims 7 and 17, Theeten teaches field selection including portions of the request that identify particular fields or entities in the domain model, the entity path including portions of the request that identify a particular navigation path, the condition specifying filters to be applied to data ([0040] filter primitive, aggregate primitive).

With respect to claims 8 and 18, Theeten teaches identifying aliases given for the one or more aggregation levels in the structural model ([0040] filter primitive, aggregate primitive).

With respect to claims 9 and 19, Theeten teaches identifying data in the domain model related to the one or more entities in the structural model ([0040] internal structure that directly maps onto a process flow).

With respect to claims 10 and 20, Theeten teaches merging keywords for certain constructs of the first query language with symbols from the one or more annotations ([0048] annotation within a streaming query expression).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163